967 A.2d 1220 (2009)
291 Conn. 906
Sharon BROWN
v.
UNITED TECHNOLOGIES CORPORATION, PRATT AND WHITNEY AIRCRAFT DIVISION, ET AL.
Supreme Court of Connecticut.
Decided March 31, 2009.
Mark Merrow, Middletown, in support of the petition.
Jason M. Dodge, Glastonbury, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 112 Conn.App. 492, 963 A.2d 1027 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the bar to workers' compensation coverage found within General Statutes § 31-275(16)(B)(i) applied to preclude coverage for the plaintiffs injury?"
The Supreme Court docket number is SC 18332.